ORDER
PER CURIAM:
The Director of Revenue appeals an order of the Circuit Court of Lincoln County after a trial de novo reinstating defendant's driving privileges. We affirm.
Defendant’s driving privileges were suspended pursuant to §§ 302.500-302.540, RSMo 1986 when his blood alcohol content exceeded .13% after a traffic stop. Defendant was granted a trial de novo pursuant to § 302.535.1, RSMo 1986.
We find the trial court's judgment to be based on findings of fact not clearly erroneous and no error of law appears. An opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).